                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

CLIFTON T. TORREY, SR.                                                              PLAINTIFF

V.                                                  CIVIL ACTION NO. 4:18-CV-00019-DAS

DR. GLORIA PERRY                                                                  DEFENDANT

                                            ORDER

       This matter comes before the court upon Plaintiff’s motion requesting a copy of the

transcript from his Spears hearing, held on June 7, 2018. Doc. #84. This is Plaintiff’s second

such request. See Doc. #20. There was, however, no court reporter present at Plaintiff’s Spears

hearing, as the proceedings were audio recorded only. Thus, no transcript of those proceedings

has been prepared. The Court previously found that Plaintiff should have access to an audio

recording of the proceedings, and directed the Clerk to forward him a copy. Doc. #22.

Consequently, the Clerk sent a compact disc containing an audio recording of the Spears hearing

to Plaintiff on September 21, 2018. See Doc. Remark. In sum, as no transcript of the Spears

proceedings exists, Plaintiff’s motion [84] is DENIED.

       SO ORDERED, this the 14th day of January, 2020.


                                             /s/ David A. Sanders
                                             DAVID A. SANDERS
                                             UNITED STATES MAGISTRATE JUDGE
